DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remark
This communication is considered fully responsive to the response filed on the 5th of July, 2022. 
(a).	The rejection(s) of Claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of Patent No.: US 10,938,698 B2 to Hansson et al. and Claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of Patent No.: US 10,680,924 B2 to Hansson et al. is withdrawn because the terminal disclaimer filed on the 5th of July, 2022 is approved.

Allowable Subject Matter
Claims 1-4 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘one or more sync values calculated upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; a memory for storing said fifth timestamp upon reception of said measurement message at said second node and for storing a sixth time at which said measurement message is received at said second node; and a one-way latency profile calculated based on a combination of the fifth and sixth timestamps and the one or more sync value’, in combination with other limitation(s).
Independent Claim 4 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘calculating one or more sync values upon reception of said second sync message at said first node at a fourth time, said sync values calculated based on said first timestamp, said second timestamp, said third timestamp and said fourth time; sendingPage 3 of 6Application No. 17/158,222Attorney Docket No. 0134-2PUSC11 from said first node a plurality of measurement messages comprising a fifth time stamp representing a fifth time at which said measurement message is sent from the first to the second node; storing said fifth timestamp upon reception of said measurement message at said second node and storing a sixth time at which said measurement message is received at said second node; and calculating a one-way latency profile based on a combination of the fifth and sixth timestamps and the one or more sync values’, in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463